On September 22d 1921, George R. Beck and Robert F. Hoover rented of one Rettie M. Goff, a lot of land fronting on the boardwalk in Wildwood. No building was upon this land. It was agreed between them that the premises should not be used for any other purpose than for the business commonly known as "The Automatic Baseball Game," and the party of the second part agreed to erect at (his) own expense a building suitable, c.
Although it was agreed between the parties to the lease that the building could be removed at the expiration of the lease, this clause was inadvertently not included in the lease.
Through mesne conveyances the fee of the property is now in the complainant, who, upon being advised that the lessee would remove the building at the expiration of the lease, filed this bill and obtained the preliminary restraint.
The complainant contends he is a bona fide purchaser for value, without notice of defendants' claim or right. It is *Page 467 
admitted that he had notice thereof at the time of the settlement for the purchase of the property and before it had been conveyed to him.
To be a bona fide purchaser without notice the purchaser must not only have agreed to purchase without notice, but he must also have actually paid the purchase-money and taken his deed without such notice. Brinton v. Scull, 55 N.J. Eq. 747; Dean v.Anderson, 34 N.J. Eq. 496.
I will advise the dismissal of the bill.